Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement filed 4/22/2019 has been considered.  Foreign Patent Documents 1 and 2 have been lined through and not considered because copies have not been provided.

Specification
The abstract of the disclosure is objected to because it includes the legal language “comprise”, “comprising” and “comprises” in lines 3, 6, 8 and 9.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 2 – “the state” in line 1 lacks antecedent basis.  In line 2, it is unclear if “configuration to asses” is the same or different than the same set forth in line 12 of claim 1.
	Claim 4 – “the state” line 1 lacks antecedent basis.  In line 1 it is unclear if “a subject” is the same or different than the same set forth in claim 1.  In line 2, “the subject” is unclear because it is unclear if “the subject” is referring to “a subject” set forth in claim 1 or claim 4.
	Claim 6 – in line 2 it is unclear if “date” is the same or different from “the input data” set forth in claim 5 line 2.  
	Claim 11 – in line 1, “the set of haptic feedback system” lacks antecedent basis.
Claim 12 – in line 2, “the surface” lacks antecedent basis.
Claim 19 – in line 3, “the remote computing resource” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –


Claim(s) 1, 2, 4-7, 10, 11, 14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Stiehl et al.(2009/0055019, hereinafter Stiehl).

Claim 1 -  Stiehl teaches a therapeutic system including: an external casing fur sleeve -103- of a first therapeutic apparatus, wherein the external casing comprises of a plush body, the fur sleeve forms a plush body, the external casing comprising at least one compartment, formed by snaps set forth in paragraph [0124]; a therapeutic module system that comprises of a set of interaction devices and a wireless communication system, set forth in paragraph [0163], wherein the therapeutic module system may be removably oriented into the at least one compartment, by taking off the fur sleeve -103-; wherein the set of interaction devices comprises of: sensing inputs that comprise of at least a microphone device, -2401- and -2402- shown in figure 24A and a haptic sensing system, three types of sensors set forth in paragraph [0143], and output systems that comprise of at least a speaker device, -1511- and a haptic feedback system, movement mechanisms set forth in paragraph [0125]; and a processing system, PC -931- paragraph [0255] that comprises configuration to assess the state of a subject through the sensing inputs and control the output systems in response to the sensing inputs.
Claim 2 - wherein configuration to assess the state of the subject characterizes an agitation state of the subject, emotional state of user as set forth in [0145]; and wherein control of the output systems initiates an agitation response mode to mitigate 
Claim 4 - wherein configuration to assess the state of a subject through the sensing inputs comprises configuration to collect interaction signals of the subject and interpret the interaction signals, see paragraph [0145].
Claim 5 - the processing system, -931- comprising of a monitor mode; wherein when in the monitor mode, the therapeutic module system passively collects input data of the subject, the collection of data by the three sensors as set forth in paragraph [0145] is a monitor mode and collects the data passively.
Claim 6 - further comprising an administrator system, operating system that controls the communication between the plush body -1201- and the nurses station          -1203- as one example, wherein data collected during the monitor mode is wireless communicated to the administrator system through the wireless communication system, see figures 12 and 24F and the corresponding written description.
Claim 7 - Stiehl teaches a plush body with fur [0120], however the fur is not set forth as “synthetic” fur.  The office is taking official notice that the fur of the Teddy Bear would be “synthetic” fur.
Claim 10 – Stiehl teaches the haptic sensing system is configured to monitor location of tactile input and type of tactile input on the therapeutic apparatus, see paragraph [0149], where 1500 sensors are taught to detect specific locations.

Claim 14 – Stiehl teaches, wherein the set of interaction devices further comprise a set of biometric sensors configured to monitor biometric data of a user within proximity of the therapeutic apparatus, paragraph [0177].
Claim 17 – Stiehl teaches wherein the set of biometric sensors comprise of a temperature monitor, -1213-.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stiehl(2009/0055019) in view of Kim et al(2019/0110471, hereinafter Kim).

 Kim teaches treating material with antimicrobial and anti-fungal for promoting health and safety, paragraph [0004].  Kim further sets forth that Teddy bears are are infected with bacteria and fungus within 1 week of cleaning, paragraph [0066].
It would have been obvious to one of ordinary skill in the medical art at the time the invention was effectively filed to provide the fur of Stiehl with an antimicrobial and anti-fungal treatment as taught by Kim to enhance patient safety as taught by Kim.  Such a combination would produce predictable results of the fur of Stiehl being treated with an antimicrobial and anti-fungal and have a high expectation of success because such treatment of material is old and well known as set forth in Kim.  

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stiehl(2009/0055019) in view of Duckert et al (2005/0101844, hereinafter Duckert).
Claims 15 and 16 – Stiehl teaches a system as claimed as set forth above with respect to claim 1 including medical sensors for temperature and blood pressure but does not set forth sensors for respiratory or heart rate.
Duckert teaches a remote medical monitoring system that includes sensors for temperature, blood pressure, heart rate and respiration, see paragraph [0014].
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the system of Stiehl with additional medical sensors to monitor additional patient conditions.  Monitoring multiple medical conditions 
Such a combination would provide a system of Stiehl having a heart rate sensor and a respiratory sensory and have a high expectation of success because monitoring multiple medical parameters is old and well known in the medical arts as taught by Duckert.

Allowable Subject Matter
Claims 3, 12, 13 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 3, the prior art does not teach or fairly suggest a system as claimed including an agitation mode providing output of simulated purring, heartbeat or breathing and a system configured to alter selection of output modes based on detected inputs.
Regarding claim 12, the prior art does not teach or fairly suggest a system as claimed including a haptic feedback system including a respiratory simulation mechanism and to contract the surface of the external casing.
Regarding claim 13, the prior art does not teach or fairly suggest a system as claimed including a system configured to control the vibrational motor system in at least a purring simulation mode and a heartbeat mode.

Regarding claim 19, the prior art does not teach or fairly suggest a system as claimed including a system containing a second therapeutic module system; wherein the processing system comprises a remote computing system, and the remote computing resource is configured to coordinate control of the first apparatus and the second apparatus.
Regarding claim 20, the prior art does not teach or fairly suggest a system as claimed including a system wherein the processing system is further configured to control the second therapeutic module system based in part on sensed inputs of the first therapeutic module system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent document 4,718,876 teaches a child calming toy and 9,079,113 teaches an interactive robotic apparatus.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725.  The examiner can normally be reached on MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL G GILBERT/           Primary Examiner, Art Unit 3791